Matter of Dawn Monique W.W. v Alexander (2020 NY Slip Op 03271)





Matter of Dawn Monique W.W. v Alexander


2020 NY Slip Op 03271


Decided on June 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2020

Richter, J.P., Manzanet-Daniels, Kapnick, Kern, Oing, JJ.


11627 -17

[*1] In re Dawn Monique W.W.,	 Petitioner-Appellant,
vMelvin Alexander W., Sr., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.

Order, Family Court, New York County (Adam Silvera, J.), entered on or about November 13, 2017, which, inter alia, after a hearing, dismissed the petition for an order of protection, with prejudice, unanimously affirmed, without costs.
The court dismissed the petition on the ground that petitioner's testimony lacked credibility and that she failed to establish prima facie that respondent committed family offenses warranting an order of protection. The court's credibility
determinations are supported by the record (see Matter of Everett C. v Oneida P., 61 AD3d 489, 489 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2020
CLERK